Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 
Election/Restrictions
Claims 1-5 and 24-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 16, 2021

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,503,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is not unlike the patented application.  However, all aspect of the current claims are wholly encompassed by and thus unobvious by the patented claims, as seen by the chart below.

Claims of the instant application
Claims of Patent 10,503,324
11. A touch screen panel, comprising: a substrate comprising an effective area, a pad area disposed outside the effective area, 

and a stepped portion disposed between the effective area and the pad area; 

a first sensing electrode disposed in the effective area; a first pad disposed in the pad area; and a first wiring connecting the first sensing electrode to the first pad, the first wiring having a first width and longitudinally extending in a first direction, the first width is measured from a first end and a second end of the first wiring in a second direction intersecting the first direction, wherein: the first wiring comprises a first extension having a second width, the second width measured from a first end and a second end of the first extension in the second direction; the second width of the first extension is greater than the first width of the first wiring; and the first extension protrudes outwardly from the first wiring in the second direction and covers a side of the stepped portion on which the first pad is disposed.

12. The touch screen panel of claim 11, further comprising: a second sensing electrode disposed in the effective area; a second pad disposed in the pad area; and a second wiring connecting the second sensing electrode to the second pad, wherein: the first wiring has a first length, the first extension has a second length, and the side of the stepped portion has a third length, the first, second, and third lengths are each measured from a third end to a fourth end thereof in the first direction; the second wiring has a fourth length and comprises a second extension having a fifth length, the fourth length and the fifth lengths are each measured from a third end to a fourth end thereof in the first direction; the first length of the first wiring is less than the fourth length of the second wiring; and the second length of the first extension and the fifth length of the second extension are greater than the third length of the side of the stepped portion.

13. The touch screen panel of claim 12, wherein: the first pad has a third width that is substantially the same as the second width of the first extension; the second extension has a fourth width and the second pad has a fifth width substantially the same as the fourth width; the third, fourth, and fifth widths are each measured from a first end and a second end thereof in the second direction; the first extension is connected to the first wiring via oblique portions disposed at each side of the first extension; and the second extension is connected to the second wiring via oblique portions disposed at each side of the second extension.



14. The touch screen panel of claim 12, wherein: the first extension comprises two conductive paths separated by a slit disposed therebetween; the second extension comprises two conductive paths separated by a slit disposed therebetween; and each of the two conductive paths has a sixth width that is substantially the same as the first width of the first wiring, the sixth width is measured from a first end and a second end thereof in the second direction.


15. The touch screen panel of claim 14, wherein: the first sensing electrode contacting the first wiring extends to the side of the stepped portion; and the first wiring and the second wiring each comprise slits.

16. The touch screen panel of claim 15, wherein the number of the slits disposed in the first wiring is greater than the number of the slits disposed in the second wiring.

17. The touch screen panel of claim 11, wherein the first extension comprises an extended portion of the first sensing electrode contacting the first wiring along the side of the stepped portion.


18. The touch screen panel of claim 11, wherein: the substrate comprises a cover window; and at least one of the pad area or the stepped portion comprises a printed layer.

19. The touch screen panel of claim 11, wherein each of the first wiring and the first extension only has a single layer structure.

20. (The touch screen panel of claim 11, wherein the first wiring and the first extension have the same number of layers.

21. The touch screen panel of claim 11, wherein the first extension overlaps both the effective area and the stepped portion.

22. The touch screen panel of claim 21, wherein: the first extension includes a first portion overlapping the stepped portion and a second portion overlapping the effective area; and the second portion of the first extension does not overlap the stepped portion.

23. The touch screen panel of claim 22, wherein a first distance which is a shortest distance between the first portion of the first extension and the substrate is greater than a second distance which is a shortest distance between the second portion of the first extension and the substrate.
1. A touch screen panel, comprising: a substrate comprising an effective area and an opaque layer disposed outside the effective area;




a first sensing electrode disposed in the effective area; a first pad disposed on the opaque layer; and a first wiring connecting the first sensing electrode to the first pad, the first wiring having a first width and longitudinally extending in a first direction, the first width is measured from a first end and a second end of the first wiring in a second direction intersecting the first direction, wherein: the first wiring comprises a first extension having a second width, the second width measured from a first end and a second end of the first extension in the second direction; the second width of the first extension is greater than the first width of the first wiring; and the first extension protrudes outwardly from the first wiring in the second direction and covers a side of the opaque layer on which the first pad is disposed.

2. The touch screen panel of claim 1, further comprising: a second sensing electrode disposed in the effective area; a second pad disposed on the opaque layer; and a second wiring connecting the second sensing electrode to the second pad, wherein: the first wiring has a first length, the first extension has a second length, and the side of the opaque layer has a third length, the first, second, and third lengths are each measured from a third end to a fourth end thereof in the first direction; the second wiring has a fourth length and comprises a second extension having a fifth length, the fourth length and the fifth lengths are each measured from a third end to a fourth end thereof in the first direction; the first length of the first wiring is shorter than the fourth length of the second wiring; and the second length of the first extension and the fifth length of the second extension are greater than the third length of the side of the opaque layer.

3. The touch screen panel of claim 2, wherein: the first pad has a third width that is substantially the same as the second width of the first extension; the second extension has a forth width and the second pad has a fifth width substantially the same as the fourth width, the third, fourth, and fifth widths are each measured from a first end and a second end thereof in the second direction; the first extension is connected to the first wiring via oblique portions disposed at each side of the first extension; and the second extension is connected to the second wiring via oblique portions disposed at each side of the second extension.

4. The touch screen panel of claim 2, wherein: the first extension comprises two conductive paths separated by a slit disposed therebetween; the second extension comprises two conductive paths separated by a slit disposed therebetween; and each of the two conductive paths comprises has a sixth width that is substantially the same as the first width of the first wiring, the sixth width is measured from a first end and a second end thereof in the second direction.

5. The touch screen panel of claim 4, wherein: the first sensing electrode contacting the first wiring extends to the side of the opaque layer; and the first wiring and the second wiring each comprise slits.

6. The touch screen panel of claim 5, wherein: the number of the slits disposed in the first wiring is greater than the number of the slits disposed in the second wiring.

7. The touch screen panel of claim 1, wherein: the first extension comprises an extended portion of the first sensing electrode contacting the first wiring along the side of the opaque layer.

8. The touch screen panel of claim 1, wherein: the substrate comprises a cover window; and the opaque layer comprises a printed layer.


9. The touch screen panel of claim 1, wherein each of the first wiring and the first extension only has a single layer structure.

10. The touch screen panel of claim 1, wherein the first wiring and the first extension have the same number of layers.

11. The touch screen panel of claim 1, wherein the first extension overlaps both the effective area and the opaque layer.

12. The touch screen panel of claim 11, wherein: the first extension includes a first portion overlapping the opaque layer and a second portion overlapping the effective area; and the second portion of the first extension does not overlap the opaque layer.

13. The touch screen panel of claim 12, wherein a first distance which is a shortest distance between the first portion of the first extension and the substrate is greater than a second distance which is a shortest distance between the second portion of the first extension and the substrate.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 2014/0145977).

As per claim 6 KANG discloses and depicts in figures 1 & 2:   An organic light emitting diode display panel, comprising: a first substrate 10 comprising an organic light emitting diode; an [0009] The electro-capacitive touch screen panel is commonly attached to the external surface of an image display device, such as one of a liquid crystal display (LCD) and an organic light emitting display (OLED). }; a first sensing electrode 50 disposed on the pad 210; and a first wiring 154 electrically connecting the first sensing electrode 50 to the first pad 210, wherein the first substrate 10 further comprises: an effective area AA in which the organic light emitting diode and the first sensing electrode 50 are disposed; a pad area 200 in which the first pad 210 is disposed; and a stepped portion 162 { figure 2A } disposed between the effective area AA and the pad area 200, and wherein at least a portion of the first wiring 154 is disposed on the stepped portion 162 and has a step along the stepped portion 162 while connecting the first sensing electrode 50 to the first pad 210 {figures 1, 2B & [0072] Then, further according to an embodiment of the invention, the second lower wiring lines 154 are simultaneously formed with the first sensing electrodes 50 and the first position detecting lines 150. Since the second lower wiring lines 154 are formed to compensate for the step difference of the second upper wiring lines 164 formed by extending the second position detecting lines 160 to the second non-active area NA2, the second lower wiring lines 154 are floated, that is, are not electrically coupled to the first position detecting lines 150. }

As per claim 9 KANG discloses:   The organic light emitting diode display panel of claim 8, wherein the stepped portion 162 comprises a 

As per claim 10 KANG discloses:   The organic light emitting diode display panel of claim 6, wherein the stepped portion 162 has a predetermined thickness and is disposed on the figure 1 }

Regarding claims 1, 9 and 10 KANG is silent as to: encapsulation layers encapsulating organic light emitting diodes and protective layers.  With respect claims 1, 9 and 10:  Official notice is taken of the fact that encapsulation layers encapsulating organic light emitting diodes and protective layers are notoriously old and well known in the art.  { Note: Since applicant did not traverse the examiner’s assertion of official notice, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the assertion of official notice. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the organic light emitting diode display of Kang with an encapsulation layer encapsulating organic light emitting diodes and protective layers as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an organic light emitting diode display with an encapsulation layer encapsulating organic light emitting diodes so as to provide a flexible panel and one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a protective layer so as to safeguard and shield portions of the display panel.

As per claim 8 KANG discloses and depicts in figure 1:   The organic light emitting diode display panel of claim 6, wherein the stepped portion 162 comprises layers formed in an area outside the effective area AA. { figure 1 }
	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 2014/0145977) in view of Yan et al (US 2012/0193210).

As per claim 7 KANG discloses:   The organic light emitting diode display panel of claim 6, wherein the stepped portion 162 has a side portion facing the effective area AA and having an 

Regarding claim 7 KANG is silent as to: the stepped portion having an inclined surface.  With respect ot claim 7 Yan et al discloses:  Yan et al describes in [0025] and depicts in figure 2B inclined surface 113 .

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the stepped portion of KANG with an inclined surface as taught by Yan et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a stepped portion with an inclined surface so as to effectively utilized surface area and space within a printed circuit board.

Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive.  Applicant asserts the following in the last paragraph on page 3:
Applicant believes the Office’s claim interpretation of the term “step” is overly broad, unreasonable, arbitrary, and flatly inconsistent with how a person of ordinary skill in the art would interpret the claim in light of the specification. For example, in view of the plain meaning of the term “step”, Applicant submits that an ordinary skilled artisan would not have considered that the second lower wiring line 154 of Kang includes a “step” in the alleged stepped portion of the film substrate 10, at least because the second lower wiring line 154 is merely formed on the film substrate 10 without illustration of any further series of structures consisting of a riser and a tread, as clearly shown below. (See plain meaning of the term ‘step’: a rest for the foot in ascending or descending: such as one of a series of structures consisting of a riser and a tread)’.

It is very curious that applicant states that the “claim interpretation of the term ‘step’ is overly broad, unreasonable, arbitrary, and flatly inconsistent with how a person of ordinary skill in the art would interpret the claim in light of the specification. For example, in view of the plain meaning of the term ‘step’ . . .  “ Because applicant then states “See plain meaning of the term ‘step’: a rest for the foot in ascending or descending: such as one of a series of structures consisting of a riser and a tread”.  There is no “rest for the foot” in the claimed invention.  Applicant’s interpretation is the one that is “unreasonable, arbitrary, and flatly inconsistent with how a person of ordinary skill in the art would interpret the claim in light of the specification”.

Applicant continues to assert “that an ordinary skilled artisan would not have considered that the second lower wiring line 154 of Kang includes a “step” in the alleged stepped portion of the film substrate 10 . . . “  This assertion is also curious because the rejection supra did not state that wire line 154 is a stepped portion.  The obviousness rejection over KANG supra clearly maps the claimed stepped portion to numeral 162.

In an attempt to overcome the rejection of record, applicant continues on page 4 asserting that “wiring 154 of KANG . . . is not ‘electrically’ coupled to the first position detection lines 150, which electrically couple the sensing electrodes 50/ 60 to the pads 210.”  The claimed invention rejected over KANG requires “and a first wiring 154 electrically connecting the first sensing electrode 50 to the first pad 210”.  It does not require, as purported by applicant, wiring 154 electrically coupled to lines 150.  Applicant attempts to support this assertion, incorrectly albeit, with the later part of paragraph [0072] of KANG.  First, figures 1 & 2B clearly show first wiring 154 electrically connected to first sensing electrode 50 .  Line 150 are not pertinent, as suggested by applicant. Second paragraph [0072] of KANG clearly supports what is shown in figures: “Then, further according to an embodiment of the invention, the second lower wiring lines 154 are simultaneously formed with the first sensing electrodes 50 . . . “ Emphasis added.  Therefore contrary to applicant’s assertion the claimed invention is obvious over KANG.

In the last few paragraphs on page 5, applicant asserts Yan et al “fails to cure the deficiencies of KANG noted above with regard to claim 6.”  Yan et al was applied only to claim 7 not claim 6, and it was relied upon for teaching an inclined surface.  Therefore, contrary to applicant’s assertion the invention of claim 7 is obvious of KANG in view of Yan et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd